Case 1:18-cv-20101-JEM Document 110 Entered on FLSD Docket 09/12/2019 Page 1 of 2



                        U N ITED STA TES D ISTRICT COU RT FO R TH E
                              SOU THERN D ISTRICT OF FLOR ID A
                                      M IAM ID IV ISION
                 C ase N um ber:I8-ZOIOI-CIV-M AR TINEZ -O TA ZO -M W S

  G OV ERN M EN T EM PLOYEES W SU O        CE
  C O.,eta1.,
         Plaintiffs,

  VS.


  QUALITY DIAGNOSTIC HEALTH CARE,
  IN C-,eta1.,
         Defendants.


   O R D ER A D O PTIN G M AG ISTM TE JUD G E 'S RE PO R T A N D RE CO M M EN D ATIO N

        THE M ATTER was refen'
                             ed to the Honorable Alicia M .Otazo-Reyes,United States

  M agistrateJudge,foraReportandRecommendation (<tR&R'')onPlaintiffs'MotioninLiminefor
  Adverse lnferences AgainstDefendantsQuality Diagnostic Health Care,Inc.,Jorge M artinez,
  Carlos Acebo M artinez,Luis AnibalQueral,M .D.,M oulton Keane,M .D.,and lvelis Garcia
  (Gr efendants'),(ECF No.571.M agistrate Judge Otazo-Reyes filed a R&R, EECF No.931,
  recomm ending that the M otion in Limine for Adverse lnferences Against Defendants be

  GRAN TED IN PART in that,forpup osesofPlaintiffs'M otion forSum mary JudgmentAgainst

  Defendants,(ECFNo.602,theCourtmakeanadverseinferencethattheresponsesfrom Defendant
  lvelisGarcia would have been lçYes''butforthe invocation oftheFifth Am endm entasto these

  twoquestions:(1)Gr idyou everpayapatienttoreceivetreatmentatQualityDiagnostic?''and(2)
  Gr idyou everpay apatienttorefersomeoneelseto QualityDiagnostic?''. Thepartiesfileda
  seriesofobjections,responsesandrepliesthereto,aswellasnoticesofnewlydiscoveredevidence,
  (ECFNos.95,98,99,100,101,102,105,1081.TheCourthasreviewedtheentirefileandrecord,
  hasmadeadenovoreview oftheissuesthattheobjectionstotheR&R present,andisotherwise
Case 1:18-cv-20101-JEM Document 110 Entered on FLSD Docket 09/12/2019 Page 2 of 2



   fully advised in the premises. The Courtfindsthe issuesraised in the objectionsarealready
   addressed in M agistrate Judge Otazo-Reyes' Report and Recomm endation. M oreover,with

   respecttothenewly discoveredevidence,the Courtwillconsiderallrecord evidencewhen ruling

   on Plaintiffs'M otionforSummaryJudgmentAgainstDefendants,(ECFNo.601.
          A ccordingly,aftercarefulconsideration,itishereby:

          ADJIJDGED that United States M agistrate Judge Otazo-Reyes' Report and

   Recommendation,EECFNo.932,isAFFIRM ED andADOPTED.Accordingly,itis:
          ADJUDGED that Plaintiffs' M otion in Limine for Adverse Inferences A gainst

   Defendants,EECF No.574,is GRANTED IN PART. Forpurposes ofPlaintiffs'M otion for
   SummaryJudgmentAgainstDefendants,EECFNo.60q,theCourtwillmakeanadverseinference
   thatthe responsesfrom DefendantIvelisGarciawould have been IçYes''butforthe invocation of

   theFifthAmendmentastothesetwoquestions:(1)tr idyoueverpayapatienttoreceivetreatment
   atQuality Diagnostic?''and (2)çr id you everpay apatientto refersomeone else to Quality
   D iagnostic?''

          DONEAND ORDERED inChambersatMiami,Florida,tllis jJdayofSeptember,2019.



                                                   JosE E.O
                                                                df//
                                                                   ''
                                                               TN EZ
                                                                    -7/
   Copiesprovided to:
                                                   IJXITED/TATESDlsrltlcYJLJDGE
   M agistrate Judge O tazo-Reyes
   A1lCotm selofRecord
